                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     CHRISTOPHER LEMA,                                  Case No. 20-cv-00631-RMI
                                   9                    Plaintiff,
                                                                                            ORDER FOR RESPONDENT TO
                                  10             v.                                         SHOW CAUSE
                                  11     THE PEOPLE,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus pursuant

                                  15   to 28 U.S.C. § 2254. Petitioner was convicted in Santa Clara County, so venue is proper here. See

                                  16   28 U.S.C. § 2241(d). Petitioner has paid the filing fee and consented to the jurisdiction of a

                                  17   Magistrate Judge. (Dkts. 1, 3).

                                  18                                            BACKGROUND

                                  19          Petitioner was convicted of second-degree murder. People v. Lema, No. H044128, 2019

                                  20   WL 1970325, at *1 (Cal. Ct. App. May. 3, 2019). Petitioner was sentenced to 16 years to life in

                                  21   state prison. Id. The California Court of Appeal affirmed the judgment. Id. The California

                                  22   Supreme Court denied review. See Pet. at 3.

                                  23                                              DISCUSSION

                                  24          Standard of Review

                                  25          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  26   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  27   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  28   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                   1   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of

                                   2   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                   3   must “specify all the grounds for relief available to the petitioner . . . [and] state the facts

                                   4   supporting each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254.

                                   5   “‘[N]otice’ pleading is not sufficient, for the petition is expected to state facts that point to a ‘real

                                   6   possibility of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine,

                                   7   431 F.2d 688, 689 (1st Cir. 1970)).

                                   8           Legal Claims

                                   9           Petitioner’s sole ground for federal habeas relief asserts that his due process rights and

                                  10   right to a fair trial were denied by the trial court’s response to a jury request for further explanation

                                  11   of the differences between first-degree murder, second-degree murder and voluntary

                                  12   manslaughter. Liberally construed, this claim is sufficient to require a response.
Northern District of California
 United States District Court




                                  13                                               CONCLUSION

                                  14           For the foregoing reasons, Respondent shall file with the court, and serve on Petitioner,

                                  15   within fifty-six (56) days of the issuance of this order, an answer conforming in all respects to

                                  16   Rule 5 of the Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus

                                  17   should not be granted. Respondent shall file with the answer, and serve on Petitioner, a copy of all

                                  18   portions of the state trial record that have been transcribed previously and that are relevant to a

                                  19   determination of the issues presented by the petition. If Petitioner wishes to respond to the answer,

                                  20   he shall do so by filing a traverse with the court and serving it on respondent within twenty-eight

                                  21   (28) days of his receipt of the answer.

                                  22           Respondent may file a motion to dismiss on procedural grounds in lieu of an answer, as set

                                  23   forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254 Cases. If

                                  24   Respondent files such a motion, it is due fifty-six (56) days from the date this order is entered. If a

                                  25   motion is filed, Petitioner shall file with the court and serve on Respondent an opposition or

                                  26   statement of non-opposition within twenty-eight (28) days of receipt of the motion, and

                                  27   Respondent shall file with the court and serve on Petitioner a reply within fourteen (14) days of

                                  28   receipt of any opposition.
                                                                                           2
                                   1            Petitioner is reminded that all communications with the court must be served on

                                   2   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner must keep

                                   3   the court informed of any change of address and must comply with the court's orders in a timely

                                   4   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                   5   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                   6   1997) (Rule 41(b) applicable in habeas cases).

                                   7            The clerk shall serve by regular mail a copy of this order, the petition and all attachments

                                   8   thereto and a Magistrate Judge Jurisdiction consent form on Respondent and Respondent's

                                   9   attorney, the Attorney General of the State of California. The clerk also shall serve a copy of this

                                  10   order on Petitioner.

                                  11            IT IS SO ORDERED.

                                  12   Dated:
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                      ROBERT M. ILLMAN
                                  15                                                                  United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
